      Case 7:20-cv-00183 Document 20 Filed on 09/18/20 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,                       §
                                                 §
                             Plaintiff,          §
                                                 §
 v.                                              §          CASE NO.      7:20-CV-183
                                                 §
 0.634 ACRES OF LAND, MORE OR LESS,              §
 SITUATE IN HIDALGO COUNTY,                      §
 STATE OF TEXAS; AND LEOPOLDO L.                 §
 GARZA, ET AL.,                                  §
                                                 §
                         Defendants.             §


      JOINT MOTION FOR ENTRY OF ORDER SETTING FILING DEADLINES
                  FOR TITLE HEARING BY SUBMISSION

       TO THE HONORABLE COURT:

1.     The Plaintiff, United States of America, and Defendants Leopoldo L. Garza, Celeste Yvette

Trevino Garza, Chris Edward Chestnut, Ruth Aguirre Lopez Chestnut, Lilly Elizabeth Chestnut

and Ian Adair Chestnut respectfully request the Court enter an Order Setting Filing Deadlines for

Title Hearing by Submission for the purpose of determining the ownership of the Subject Property

prior to its condemnation.

                                          I.   INTRODUCTION

2.     The United States Army Corps of Engineers attempted to negotiate a direct purchase of a

fee simple interest in real property identified as Tracts RGV-MCS-2042 and RGV-MCS-2042E-1

with the owners of record, Leopoldo L. Garza and Celeste Yvette Trevino Garza. During title

review, it was discovered that the Chestnut family may have an interest in the property that dates

back to the 1950s that necessitated the filing of the instant condemnation case. On July 6, 2020,

the United States filed a Declaration of Taking for the condemnation of a fee simple interest in

                                                                                        Page 1 of 3
         Case 7:20-cv-00183 Document 20 Filed on 09/18/20 in TXSD Page 2 of 3



Tracts RGV-MCS-2042 & RGV-MCS-2042E-1. 1 On July 20, 2020, the United States deposited

$17,776.00 into the Registry of the Court as estimated just compensation for Tracts RGV-MCS-

2042 & RGV-MCS-2042E-1. 2

                                     II.     ISSUE TO BE DECIDED

3.         The only issues remaining in this case are the determination of (1) the identification of the

parties entitled to just compensation for the taking of the Subject Property and (2) the amount of

just compensation to be paid for the property.

4.         It is well-established that federal courts sitting in condemnation cases are authorized to

determine who among competing claimants held title to land prior to its condemnation. United

States v. 22,680 Acres of Land in Kleberg Cty., Tex., 438 F.2d 75, 77 (5th Cir. 1971); Clark v.

White, 185 F.2d 528, 530 (5th Cir. 1950). In construing Federal Rule of Civil Procedure 71.1(h)

[then Rule 71A(h)], the United States Supreme Court explained:

           The Rule provides that, except for the single issue of just compensation, the trial
           judge is to decide all issues, legal and factual, that may be presented . . . It is for
           him to decide ‘all issues’ other than the precise issue of the amount of compensation
           to be awarded.

United States v. Reynolds, 397 U.S. 14, 19-20 (1970). Federal courts look to the substantive law

of the state in which the property is located to determine a party’s interest in land. See United

States ex. rel. Tennessee Valley Authority v. Powelson, 319 U.S. 266, 279 (1943). Where more

than one party claims ownership of land, the burden is on the claimant to establish his or her right

to the property in question. See United States v. Lee, 360 F.2d 449, 452 (5th Cir. 1966). Plaintiff,

United States of America, takes no advocacy position regarding title matters in its role as amicus




1
    Dkt. No. 2.
2
    See Dkt. No. 14.

                                                                                              Page 2 of 3
     Case 7:20-cv-00183 Document 20 Filed on 09/18/20 in TXSD Page 3 of 3



curiae. See United States v. Certain Lands in Town of Hempstead, 129 F.2d 918, 920 (2d Cir.

1942).

                                        III.    CONCLUSION

5.       The parties request that this Court set a briefing schedule in order to ultimately determine

ownership of the Subject Property prior to its condemnation.



FOR DEFENDANTS:                                        Respectfully submitted,
WITH PERMISSION
                                                      RYAN K. PATRICK
s/ Leopoldo L. Garza (w/ permission)                  United States Attorney
Leopoldo L. Garza                                     Southern District of Texas

s/ Celeste Yvette Trevino Garza (w/ permission)        By:s/ N. Joseph Unruh________
Celeste Yvette Trevino Garza                           N. JOSEPH UNRUH

s/ Chris Edward Chestnut_(w/permission)               Assistant United States Attorney
Chris Edward Chestnut                                 Southern District of Texas No. 1571957
                                                      Texas Bar No. 24075198
s/ Ruth Aguirre Lopez Chestnut (w/ permission)        1701 W. Bus. Hwy. 83, Suite 600
Ruth Aguirre Lopez Chestnut                           McAllen, TX 78501
                                                      Telephone: (956) 618-8010
s/ Lilly Elizabeth Chestnut (w/permission)            United States Attorney
Lilly Elizabeth Chestnut                              Facsimile: (956) 618-8016
                                                      E-mail: Neil.Unruh@usdoj.gov
                                                      Attorney in Charge for Plaintiff
s/ Ian Adair Chestnut (w/ permission)
Ian Adair Chestnut


                                  CERTIFICATE OF SERVICE

         I, N. Joseph Unruh, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on this 18th day of September 2020, a copy of the foregoing was served on all

parties in accordance with the Federal Rules of Civil Procedure.

                                                       s/ N. Joseph Unruh
                                                       N. JOSEPH UNRUH
                                                       Assistant United States Attorney

                                                                                          Page 3 of 3
